Ejectment. (See 1 Harr. <$• M‘Hm. 152.) In this ease a special verdict was found, stating that Ken elm Cheseldine was in the actual seisin and possession of the lands in question, before his death, and that he died so possessed of the lands in the declaration mentioned, about December 1708. That before his death, by his will of the 6th of December i708, lie devised the said lands to his son, ICenelm Cheseldine, in tail, and in default of such issue he devised the same to his three daughters, Mary, Susanna and Hryden, in tail. That the said ICenelm, the devisee, was the eldest son and heir at law of the testator, and after the death of the testator he became seised and possessed of the lands in question, and died so possessed in January 1717, having duly made his will, in which there is no land devised. That the lessor of the plaintiff is the eldest son and heir at law of the said Kenelm, (the son,) and grandson and heir at law of the said ICenelm the grandfather. That the mother of the lessor of the plaintiff, after the death of his father, continued some time in the possession of the said lands, on behalf of her said son, who was then an infant. That afterwards, on the 11th of February 1717, the defendant became possessed of the said lands, and hath ever since continued therein- — the lessor of the plaintiff being an infantof about five years of age at the time the defendant became so possessed. This ejectment was brought on the 18th of October, 1737.Judgment on the special verdict for the Plaintiff.